BLACKROCK BOND ALLOCATION TARGET SHARES BATS: Series S Portfolio (the “Fund”) Supplement dated November 14, 2012 to the Prospectus dated July 27, 2012 Effective immediately, the following changes are made to the Fund’s Prospectus: The section in the Prospectus captioned “Fund Overview — Key Facts about Series S Portfolio —Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Thomas Musmanno, CFA 2009 Managing Director of BlackRock, Inc. Matthew Marra 2011 Managing Director of BlackRock, Inc. Michael Heilbronn 2012 Director of BlackRock, Inc. The section in the Prospectus captioned “Details about the Funds — How Each Fund Invests — About the Portfolio Management of the Series S Portfolio” is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT OF THE SERIES S PORTFOLIO The Series S Portfolio is managed by a team of financial professionals. Thomas Musmanno, CFA, Matthew Marra and Michael Heilbronn are the portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund. Please see “Management of the Funds — Portfolio Manager Information” for additional information on the portfolio management team. The section in the Prospectus captioned “Management of the Funds — Portfolio Manager Information —Series S Portfolio” is deleted in its entirety and replaced with the following: The Series S Portfolio is managed by a team of financial professionals. Thomas Musmanno, CFA, Matthew Marra and Michael Heilbronn are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Primary Role Since Title and Recent Biography Thomas Musmanno, CFA Jointly and primarily responsible for the day-to-day management of the Fund’s portfolio, including setting the Fund’s overall investment strategy and overseeing the management of the Fund. 2009 Managing Director of BlackRock, Inc. since 2010; Director of BlackRock, Inc. from 2006 to 2009. Matthew Marra Jointly and primarily responsible for the day-to-day management of the Fund’s portfolio, including setting the Fund’s overall investment strategy and overseeing the management of the Fund. 2011 Managing Director of BlackRock, Inc. since Michael Heilbronn Jointly and primarily responsible for the day-to-day management of the Fund’s portfolio, including setting the Fund’s overall investment strategy and overseeing the management of the Fund. 2012 Director of BlackRock, Inc. since 2009; Vice President of BlackRock, Inc. from 2006 to Shareholders should retain this Supplement for future reference.
